tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uil dec e va legend church c church d corporation m corporation n corporation o corporation p corporation q corporation r joint_venture v plan x committee c directory m yearbook y page this is in response to a ruling_request dated date as supplemented by additional correspondence dated may and date in which your authorized representative requests a ruling on your behalf concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf corporation n established plan x for its lay employees and the lay employees of the members of its controlled_group_of_corporations and certain other employers effective date the other employers include corporations o p and q effective date coverage was extended to joint_venture v and corporation m which is associated with church d corporation n was created in to carry out a portion of the health care ministry of church c and of the religious institutes sponsoring corporation n sponsoring congregations corporation n's mission is to nurture the healing ministry of church c by emphasizing human dignity and social justice while moving toward the creation of healthier communities the mission is carried out through various health care facilities operated by members of its controlled_group in over twenty-two states the health care facilities are managed and directed according to the ethical and religious directives for church c health facilities promulgated by the national conference of church c bishops corporation n is sponsored by religious institutes of church c there are two categories of sponsoring congregations active sponsoring congregations and honorary sponsoring congregations active sponsoring congregations have among other rights the right to elect the members of corporation n members’ rights in turn include the right to appoint from two to five members from active sponsoring congregations to serve on corporation n's board_of stewardship trustees the board these appointed board members then elect the remaining members of the board honorary sponsoring congregations have fewer rights and responsibilities than active sponsoring congregations the management of corporation n board's membership must be members of religious institutes and an equal number are to be lay persons a majority of the board shall at all times be members of church c the sponsoring congregations corporation n and many members of corporation n's controlled_group are listed in directory m the official church c directory for the united_states_corporation n and most of the members of its controlled_group are described in sec_501 c of the code and are tax-exempt under sec_501 is controlled by the board one half of the corporations o p and q and joint_venture v are listed in directory m are described in sec_501 of the code and are tax-exempt under sec_501 a corporation m is a healthcare corporation that is listed in yearbook y the yearbook of the general conference of church d corporation m is described in sec_501 c of the code and is exempt from tax under sec_501 the articles of corporation m provide in part that the purposes of this corporation are to promote the wholeness of man physically mentally and spiritually in a manner which is consistent with the philosophy teachings and practices of church d page the bylaws of corporation m describe the constituency of the board_of trustees the governing body of corporation m the trustees are appointed by corporation r which is the sole member of corporation m and is also a church d healthcare corporation which is listed in yearbook y each person serving as a trustee is required to be a member in good standing of church d who supports the philosophy teachings and practices of church d and a majority must be persons who are members of specific denominational constituencies boards or executive committees of organizations that are listed in yearbook y similarly each member of the board_of corporation r must support the specific goals and objectives of church d and its healthcare work each member of the board_of corporation r must also be a member in good and regular standing of church d it is represented that in there were big_number corporation n controlled_group employees covered by plan x of this total or were employed by organizations that are not tax-exempt all of the employees of participating employers that are not in the corporation n controlled_group are employed by tax-exempt organizations and are considered to be church employees plan x is administered by committee c the five original members were appointed by the board_of corporation n in late in when pian x was extended to corporation m a sixth member was permitted to be appointed by an organization associated with church d subsequently one of the members appointed by corporation n resigned at the present time four of the five members have been appointed by corporation n members of the committee serve at the pleasure of the corporation n board or any other appointing board having responsibility for their appointment all employers participating in plan x cede authority to committee c to administer plan x on their behalf the sole function of committee c is to administer plan x and other retirement and health and welfare plans maintained by corporation n committee c has the duty to perform any and all acts necessary in connection with the administration of plan x the resolutions of the corporation n board appointing committee c members and the language of the plan document require committee c to be mindful of and act in accordance with the teachings and tenets of church c with which it shares common bonds it is represented that no more than three percent of the employees participating in plan x are permitted to be employees of non-church entities based on the foregoing facts and representations a ruling is requested that plan x is a church_plan within the meaning of sec_414 of the code on and after date including as extended to corporation m employees effective date sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code in accordance with sec_414 of the code the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of a church or a convention or association of churches who are employed in page connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 corporation n is an organization described in sec_501 of the code that is exempt from tax under sec_501 corporation n is listed in directory m which is the official directory of church c corporations o p and q and joint_venture v similarly are organizations described in sec_501 of the code that are exempt from tax under sec_501 and are listed in directory m the internal_revenue_service has determined that any organization listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code therefore pursuant to sec_414 and c of the code the employees of corporations n o p and q are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules the members of corporation n's controlled_group many of whom are also listed in directory m are deemed indirectly associated with church c by virtue of the fact that they are controlled by corporation n therefore the employees of the members of corporation n's controlled_group that are page described in sec_501 of the code are similarly deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules corporation m is an organization described in sec_501 of the code which is exempt from tax under sec_501 corporation m is associated with church d by virtue of sharing common religious bonds and convictions as evidenced by the following corporation m is listed in yearbook y corporation m’s articles provide that corporation m is required to operate in a manner consistent with the philosophy teachings and practices of church d corporation m's board members are appointed by corporation r the sole member of corporation m which is also a healthcare corporation listed in yearbook y corporation m’s board members must be members in good standing of church d and a majority must be members of specific denominational constituencies boards or executive committees of organizations that are listed in yearbook y and therefore recognized by church d as related_organizations accordingly pursuant to sec_414 and c of the code the employees of corporation m are deemed to be employees of church d and church d is deemed to be the employer of such employees for purposes of the church_plan rules it is represented that in or approximately of the big_number employees of the corporation n controlled_group covered by plan x were employed by organizations that are not tax-exempt all of the employees of employers that are not in the corporation n controlled_group are employed by tax-exempt organizations and are considered to be church employees it is also represented that no more than percent of the employees participating in plan x are permitted to be employees of non-church entities accordingly the employees ‘employed by organizations that are not tax-exempt constitute an insubstantial percentage of the participants in plan x however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches since plan x has been administered by committee c a majority of committee c members are appointed by the board_of corporation n and serve at the pleasure of that board the majority consisted of the original five members and subsequently ranged between five out of six members and four out of five members thus committee c is controlled by corporation n since committee c is controlled by corporation n it is indirectly associated with church c further since as represented above the sole purpose of committee c is the administration of plan x and other retirement and health and welfare plans of corporation n committee c constitutes an organization described in sec_414 of the code accordingly it is concluded that that plan x is a church_plan within the meaning of sec_414 of the code on and after date including as extended to corporation m employees effective date page this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney submitted with this ruling_request a copy of this letter has been sent to your authorized representative the author of this letter is who may be reached at sincerely yours frances u aoan frances v sloan manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice
